Citation Nr: 1524071	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected plantar fasciitis.  

2.  Entitlement to service connection for a respiratory disorder, to include sinusitis, allergic rhinitis, or benign pulmonary nodules.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to August 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record in the Veterans Benefits Management System (VBMS).  

VBMS also includes additional evidence submitted by the Veteran in March 2015.  This additional evidence was comprised of a statement, copies of the service treatment records, copies of the Augusta and Shreveport VA Medical Center (VAMC) treatment records, a statement by Dr. WDZ, and a statement from a VA nurse regarding the Veteran's lower back pain.  The Veteran's Virtual VA claims file includes treatment records from the Augusta, Shreveport, and Alexandria VA Medical Centers (VAMCs).  The RO has reviewed the Augusta and Alexandria VAMC treatment records in the June 2013 statement of the case (SOC) and January 2014 supplemental statement of the case (SSOC), but has not reviewed the Shreveport VAMC treatment records or the additional evidence submitted by the Veteran in March 2015.  

The service treatment records and the Augusta VAMC treatment records submitted by the Veteran in March 2015 are exact copies of the evidence already reviewed by the RO in their June 2013 SOC.  Additionally, the February 2015 statement by the Veteran's nurse at the Augusta VAMC is merely duplicative of that nurse's May 2013 statement, reviewed by the RO in their January 2014 SSOC.  Therefore, no written waiver is required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  Although the RO has not reviewed the Shreveport VAMC treatment records or Dr. WDZ's statement attesting to his treatment of the Veteran, initial review of additional evidence is permitted by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ), where the substantive appeal was filed on and after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision is applicable in this case as the substantive appeal was filed after that date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a low back disorder, remand is required for notice and an examination.  The Veteran raised the theory of secondary service connection for her low back pain as aggravated by her service-connected plantar fasciitis in an April 2013 statement.  Remand is required for corrective VCAA notice as to the elements of secondary service connection.  Although etiology opinions are of record, including an August 2012 VA examination, a May 2013 opinion from a VA nurse, and a private medical opinion from the Carolina Musculoskeletal Institute dated in June 2013, none of these reports address the possibility of secondary service connection.  Additionally, while on remand, notice regarding this theory of service connection should also be provided.  

With regard to the Veteran's respiratory disorder, remand is required to obtain private records and an addendum opinion.  The Veteran testified at her January 2015 hearing that she has sought private treatment for her respiratory disorder.  The record include her private treatment records from the Carolina Musculoskeletal Institute and the Center for Primary Care, however these private treatment records reflect no treatment for a respiratory disorder.  Further, while Dr. WDZ indicated that he had treated the Veteran in the past, he failed to specify what disorder he had treated.  Therefore, remand is required to obtain potentially outstanding private treatment records for a respiratory disorder.  

The Veteran attended a VA examination in August 2012.  That examiner noted a December 2010 diagnosis of lung nodules, but did not comment on an August 2010 diagnosis of allergic rhinitis.  Further, in the rationale, that examiner noted the Veteran's in-service treatment for bronchitis, but did not discuss the in-service treatment for viral illness, difficulty breathing, upper respiratory infections, sinusitis, or allergic rhinitis.  Therefore, remand is additionally required for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with her claim of entitlement to secondary service connection for a lower back disorder.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records for treatment of a respiratory disorder, any records from the Carolina Musculoskeletal Institute for treatment since February 2013, and any records from Dr. WDZ.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

3.  Contact any appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  This should specifically include any VA facility the Veteran may use, such as the Augusta VAMC.  If any clarification from the Veteran is required regarding her dates and places of treatment, contact her for the necessary information.  Document for the claims file the dates searched and provided.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

4.  After conducting the above development, return the claims file to the August 2012 examiner for an opinion on the possibility of secondary service connection for the Veteran's lower back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  In providing this opinion, the examiner must address the Veteran's contention in her April 2013 statement that her service-connected plantar fasciitis has aggravated her lower back disorder.  

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lower back disorder is caused or aggravated by the Veteran's service connected plantar fasciitis, to include as due to an altered gait.  In providing this opinion the examiner should consider the VA treatment records, including the January 2007 X-rays showing mild degenerative changes and the March 2007 MRI showing bulging disc at L5-S1.  The examiner should also address the Veteran's private treatment records, including the Carolina Musculoskeletal Institute treatment records showing similar radiological findings and December 2012 spinal fusion surgery.  

5.  After conducting the above development, provide the Veteran an appropriate examination to determine the etiology of any respiratory disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide an opinion regarding whether there are any currently diagnosed respiratory disorders.  If so, and based on the medical findings and a review of the claims folder, the examiner must opine whether each of the diagnosed disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.  

In providing these opinions, the examiner must address the Veteran's contention in her January 2015 testimony that her breathing problems began in-service.  Her service treatment records show treatment for viral illness in January 1990, bronchitis in January 1991, and emergent treatment for difficulty breathing in June 1995.  The service treatment records also show treatment for upper respiratory infection in January 1991, February 1993, and November 1995; treatment for sinusitis in October 1992, September 1994, and January 1996; and treatment for allergic rhinitis in February 1997.  The examiner must also address the Veteran's current VA and private treatment records showing nodules beginning in December 2010, and allergic rhinitis in August 2010.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


